EXHIBIT 10.7
 
EMPLOYMENT AGREEMENT
 
THIS EMPLOYMENT AGREEMENT (this "Agreement"), is entered into as of April 1,
2008, by and between Waste2Energy, Inc., a Delaware corporation (the "Company"),
and Christopher d'Arnaud-Taylor (the "Executive").
 
WHEREAS, Company desires to employ Executive, and Executive desires to be
employed by Company, upon the terms and conditions hereinafter set forth.
 
NOW, THEREFORE, in consideration of the covenants herein contained, and other
good and valuable consideration, the receipt and adequacy of which are hereby
forever acknowledged, the parties, with the intent of being legally bound
hereby, agree as follows:
 
1.   Term. The term of this Agreement shall commence on the first day of April,
2008 (the "Effective Date") and shall end on the date which is the third
anniversary of the Effective Date unless Executive's employment is terminated
earlier in accordance with this Agreement (the "Initial Term"); provided,
however, that the term of this Agreement shall automatically be extended beyond
the Initial Term for a one year period, effective upon the third anniversary of
the Effective Date (the "Renewal Term") unless either party notifies the other
by a date which is ninety (90) days prior to the expiration of the Initial Term
that such party desires not to extend the Initial Term beyond the third
anniversary of the Effective Date. This Agreement shall continue for successive
one-year Renewal Terms unless and until either party gives ninety (90) days
notice to the other of its desire not to extend further the term of this
Agreement beyond the end of the then-current Renewal Term, or this Agreement is
otherwise terminated pursuant to Section 5 hereof. The term of this Agreement,
whether during the Initial Term or any Renewal Term, shall be referred to as the
"Term."
 
2.    Position and Responsibilities.
 
2.1 Position. Executive will be employed by Company to render services to
Company in the position of Chairman and Chief Executive Officer, reporting to
the Company's Board of Directors. In that capacity, Executive shall be
responsible for Company's long-term and short-term strategy, which includes, but
is not limited to overseeing the Company's operations, business activities,
implementation of its budgets, and financing strategies. Executive shall also
perform such other duties as may be consistent with Executive's position.
Executive shall report directly to the Board of Directors of Company. Executive
shall, in all material respects, abide by all material and written Company
rules, policies, and practices as adopted or modified, from time to time, in
Company's sole discretion; and Executive shall attempt to use his best efforts
in the performance of his duties hereunder. Executive's principal place of
business in the performance of his duties and obligations under this Agreement
shall be in the New York City metropolitan area. Notwithstanding the preceding
sentence, Executive will engage in such travel and spend such time in other
places as may be necessary or appropriate in furtherance of his duties
hereunder.
 
 
1

--------------------------------------------------------------------------------


 
2.2 Other Activities. While employed by Company, Executive shall devote at least
80% of his work time to Company's business utilizing his full, attention, and
skill to perform his assigned duties, services, and responsibilities hereunder,
and shall act at all times in the furtherance of Company's business and
interests. Executive shall not, during the term of this Agreement engage,
directly, in any other business activity which could reasonably be expected to
materially interfere with Executive's duties and responsibilities hereunder or
create a conflict of interest with Company. The foregoing limitations shall not
prohibit Executive from making and managing his personal and family investments
in such form or manner as will neither require Executive's services in the
operation or affairs of the companies. Company acknowledges that Executive will
from time-to-time serve on the boards of corporations, advisory committees,
trade organizations, philanthropic organizations or other entities.
 
2.3 No Conflict. Executive represents and warrants that Executive's execution of
this Agreement, Executive's employment with Company, and the performance of
Executive's duties under this Agreement shall not violate any obligations
Executive may have to any other employer, person, or entity, including but not
limited to any obligations with respect to not disclosing any proprietary or
confidential information of any other person or entity.
 
3.     Compensation and Benefits.
 
3.1 Base Salary. In consideration of the services to be rendered under this
Agreement, Company shall pay Executive an initial base salary of three hundred
thousand dollars ($300,000) per annum. ("Base Salary"), exclusive of Business
Expenses as defined in Article 3.5, and in accordance with Company's standard
payroll and expense reimbursement policies. Executive agrees to draw the Base
Salary at the rate of $15,000 per month and defer the balance until the earlier
of December 31, 2008 or when Company receives more than $1 million in funding.
Executive's Base Salary will be reviewed, from time to time, and may be adjusted
(upward, but not downward) at the discretion of the Board. The first such review
shall be at the earlier of December 31, 2008 or upon the closing of the second
round of capital funding in the amount of $8 million dollars. Salary shall be
paid in arrears on the Is' and 15th of each month commencing on the effective
date hereof.
 
3.2 Cashless Warrants. In consideration of the services to be rendered under
this Agreement, Company hereby grants Executive "cashless" warrants to purchase
2,000,000 shares of Company's Common Stock at a price of $0.50 per share vested
upon execution of this Agreement. Such Warrants shall be more fully documented
in the actual Warrant agreement. The warrants set forth in this Section 3.1
shall expire on the tenth (101) anniversary of the Effective Date.
 
3.3 Additional Incentives. Bonuses and Benefits. Executive understands that
there are no additional incentive, bonus or benefits plans in effect at the
Effective Date. During the Employment Period, subject to, and to the extent
Executive is eligible under their respective terms, Executive shall be entitled
to receive such fringe benefits as are, or are from time to time hereafter,
generally provided by Company to Company's employees of comparable status (other
than those provided under or pursuant to separately negotiated individual
employment agreements or arrangements and other than as would duplicate benefits
otherwise provided to Executive)
under any pension or retirement plan, disability plan or insurance, group life
insurance, medical insurance, travel accident insurance, or other similar plan
or program of Company.
 
 
2

--------------------------------------------------------------------------------


 
3.5 Vacation. During the Term, Executive shall be entitled to vacation each year
in accordance with Company's policies in effect from time to time, but in no
event less than six (6) weeks paid vacation per calendar year. Executive shall
also be entitled to such periods of sick leave as is customarily provided by
Company for its senior executive employees.
 
3.6 Business Expenses. Throughout the term of Executive's employment hereunder,
Company shall promptly reimburse Executive for all reasonable and necessary
travel, entertainment, promotional, and other business expenses that may be
incurred by Executive in the course of performing Executive's duties, including
but not limited to cell phone service, portable e-mail service and such other
customary expenses incurred by principal executive officers. Authorized expenses
shall be reimbursed by Company in accordance with policies and practices
adopted, from time to time, by Company concerning expense reimbursement for
employees and shall be reimbursed upon timely presentation to Company of an
itemized expense statement with respect thereto, including substantiation of
expenses incurred and such other documentation as may be required by Company's
reimbursement policies from time to time and in accordance with US Internal
Revenue Service guidelines.
 
3.7 Additional Benefits. Upon the request of the Executive, the Company shall be
required to maintain a directors and officers insurance policy covering the
executive with a minimum coverage of $5,000,000.
 
4.      Nondisclosure of Confidential and Proprietary Information. At all times
before and after the termination of Executive's service (for any reason by
Company or by Executive), Executive agrees to keep all Confidential or
Proprietary Information in strict confidence and secrecy, and not to disclose or
use the Confidential or Proprietary Information in any way outside of
Executive's assigned responsibilities for Company. "Confidential or Proprietary
Information" means any non-public information or idea (whether or not a trade
secret) relating to the business of Company that is not generally known outside
Company or not generally known in the industry or by persons engaged in
businesses similar to that of Company (including information which may be
available from sources outside Company, but not in the form, arrangement, or
compilation in which it exists within Company) that Company considers
confidential, including, but not limited to: (i) customer lists and records of
current, former, and prospective customers; (ii) special needs and
characteristics of current, former, or prospective customers; (iii) present or
future business plans; (iv) trade secrets, proprietary, or confidential
information of any customer or other entity to which Company owes an obligation
not to disclose such information; (v) marketing, financing, business
development, or strategic plans; (vi) sales methods, practices, and procedures;
(vii) personnel information; (viii) research and development data and
projections; (ix) information or data concerning Company's competitive position
in its various lines of business; (x) existing, new, or envisioned products,
programs, services, methods, techniques, processes, projects, or systems; and
(xi) sales, pricing, billing, costs, and other financial data and projections.
All documents containing this information will be considered Confidential or
Proprietary Information whether or not marked with any proprietary or
confidential notice or legend. Notwithstanding the foregoing, nothing herein
shall prohibit Executive from disclosing any information: (1) in connection with
performance of his duties hereunder as he deems in
good faith to be necessary or desirable; or (2) if compelled pursuant to the
order of a court or other governmental or legal body having jurisdiction over
such matter. In the event Executive is compelled by order of a court or other
governmental or legal body to communicate or divulge any such information,
knowledge or data, he shall promptly notify Company.
 
 
3

--------------------------------------------------------------------------------


 
5.     Termination; Rights and Obligations on Termination. Executive's
employment under
 
this Agreement may be terminated in any one of the followings ways:
 
(a)             Death. The death of Executive shall immediately and
automatically terminate Executive's employment under this Agreement. If
Executive dies while employed by Company, any unvested equity compensation
granted to Executive under any Plan shall immediately vest and any vested
warrants may be exercised on or before the earlier of (i) the warrant's
expiration date or (ii) eighteen months after Executive's death. Any warrant
that remains unexercised after this period shall be forfeited. Upon Executive's
death, Executive's legal representative shall receive: (1) any compensation
earned but not yet paid, including and without limitation, any bonus if declared
or earned but not yet paid for a completed fiscal year, any amount of Base
Salary earned but unpaid, any accrued vacation pay payable pursuant to Company's
policies, and any unreimbursed business expenses, which amounts shall be
promptly paid in a lump sum, and (2) any other amounts or benefits owing to
Executive under any then applicable employee benefit plans, long term incentive
plans or equity plans and programs of Company which shall be paid or treated in
accordance with the terms of such plans and programs (subsections (1) and (2)
shall be collectively referred to as, the "Accrued Amounts"). Other than the
benefits described above, no further compensation or benefits shall be due or
owing upon Executive's death.
 
(b)             Disability. If as a result of incapacity due to physical or
mental illness or injury, Executive shall have been absent from Executive's
duties hereunder for six months, then thirty (30) days after receiving written
notice (which notice may occur before or after the end of such six month period,
but which shall not be effective earlier than the last day of such six month
period, Company may terminate Executive's employment hereunder provided
Executive is unable to substantially perform his duties hereunder at the
conclusion of such notice period (a "Disability"), as determined by a physician
mutually selected by the parties hereto. In the event Executive's employment is
terminated as a result of Disability, Executive shall receive from Company, in a
lump-sum payment due within ten (10) days of the effective date of termination,
an amount equal to the Accrued Amounts. Additionally, if Executive is terminated
due to a Disability, any unvested equity compensation granted to Executive under
any Plan shall immediately vest and any vested warrants may be exercised on or
before the earlier of: (i) the warrant's expiration date or (ii) eighteen months
after Executive's termination due to the Disability. Any warrant that remains
unexercised after this period shall be forfeited. Other than the benefits
described above, no further compensation or benefits shall be due or owing upon
Executive's termination due to Disability.
 
(c) Cause. Company may terminate this Agreement immediately upon written notice
to Executive for "Cause," which shall mean: (i) Executive's willful, material,
and irreparable breach of this Agreement; (ii) Executive's willful misconduct in
the performance of any of his material duties and responsibilities hereunder
that has a material adverse effect on Company; (iii) Executive's intentional and
continued non-performance (other than by reason of
disability or incapacity) of any of Executive's material duties and
responsibilities hereunder or of any reasonable, lawful instructions from the
Board, which continues for ten (10) days after receipt by Executive of written
notice from Company; (iv) Executive's material and willful dishonesty or fraud
with regard to Company (other than good faith expense account disputes) that has
a material adverse effect on Company (whether to the business or reputation of
Company; or (v) Executive's conviction of a felony (other than as a result of
vicarious liability or a traffic related offense). For purposes of this
paragraph, no act, or failure to act, on Executive's part shall be considered
"willful" unless done or omitted to be done, by him not in good faith and
without reasonable belief that his action or omission was in the best interests
of Company. In the event of Executive's termination of employment by Company for
Cause, Executive shall receive only the Accrued Amounts.
 
 
4

--------------------------------------------------------------------------------


 
Notwithstanding the foregoing, following Executive's receipt of written notice
from Company of any of the events described in subsections (i) through (iv)
above, Executive shall have ten (10) days in which to cure the alleged conduct
(if curable).
 
(d)            Without Cause. At any time after Executive's commencement of
employment, Company may, without Cause, terminate Executive's employment,
effective thirty (30) days after written notice is provided to Executive. In the
event Executive is terminated by Company without Cause, Executive shall receive
from Company within ten (10) days after such termination, in a lump sum payment,
an amount equal to the sum of the Base Salary and bonus, if any, that would have
been paid to Executive through the end of the then remaining Term if Executive
had not been terminated or for twelve months, whichever is less. Executive shall
also receive the Accrued Amounts. Additionally, if Executive is tenninated by
Company without Cause, any unvested equity compensation granted to Executive
under any Plan shall immediately vest and any vested warrants may be exercised
on or before the earlier of: (i) the warrant's expiration date or (ii) eighteen
months after Executive's termination. Any warrant that remains unexercised after
this period shall be forfeited.
 
                            (e)            Resignation for Good Reason. At any
time after Executive's commencement of employment, Executive may resign for Good
Reason (as defined below) effective thirty (30) days after written notice is
provided to Company. Upon Executive's termination of employment for Good Reason,
Executive shall be entitled to all payments and benefits as if his employment
was terminated by Company without Cause as provided in subsection (d) above. For
purposes of this Agreement, Good Reason means: (i) any adverse change in
Executive's position, title or reporting relationship or a material diminution
of his then duties, responsibilities or authority or the assignment to Executive
of duties or responsibilities that are inconsistent with Executive's then
position; (ii) the failure by Company to continue in effect any material
compensation or benefit plan or arrangement in which Executive participates
unless an equitable and substantially comparable arrangement (embodied in a
substitute or alternative plan) has been made with respect to such plan or
arrangement, or the failure by Company to continue Executive's participation
therein (or in such substitute or alternative plan or arrangement) on a basis
not less favorable, both in terms of the amount of benefits provided and the
level of participation relative to other participants, as existed at the time of
Executive's termination of employment; (iii) any breach of this Agreement (or
any other written agreement entered into between Executive and Company) by
Company; or (iv) failure of any successor to Company (whether direct or indirect
and whether by merger, acquisition, consolidation or otherwise) to assume in a
writing delivered to Executive upon the assignee becoming such, the obligations
of Company hereunder.
 
 
 
5

--------------------------------------------------------------------------------


 
Notwithstanding the foregoing, following Company's receipt of written notice
from Executive of any of the events described in subsections (i) through (iv)
above, Company shall have ten (10) days in which to cure the alleged conduct (if
curable).
 
(f)             Resignation without Good Reason or Retirement by Executive.
Executive may resign without Good Reason or retire upon thirty (30) days'
written notice, and upon such termination of employment, he shall receive the
Accrued Amounts.
 
(g)             No Duty to Mitigate. In the event of any termination of
employment under Section 5(d), Executive shall be under no obligation to seek
other employment and there shall be no offset against amounts due Executive
under this Agreement on account of any remuneration attributable to any
subsequent employment that Executive may obtain. Any amounts due under this
Section 5 are in the nature of severance payments, or liquidated damages, or
both, and are not in the nature of a penalty.
 
(h) Liquidity Event. The provisions of this Section 5(h) set forth certain terms
reached between the Executive and the Company regarding the Executive's rights
and obligations upon the occurrence of a Liquidity Event. These provisions are
intended to assure and encourage in advance the Executive's continued attention
and dedication to his assigned duties and his objectivity during the pendency
and after the occurrence of any such event.
 
(i)                  Definition A "Liquidity Event" shall be deemed to have
occurred upon the consummation of (A) any consolidation or merger of the Company
where the stockholders of the Company, immediately prior to the consolidation or
merger, would not, immediately after the consolidation or merger, beneficially
own (as such term is defined in Rule 13d-3 under the Act), directly or
indirectly, shares representing in the aggregate more than 50 percent of the
voting shares of the Company issuing cash or securities in the consolidation or
merger (or of its ultimate parent corporation, if any), or (B) any sale, lease,
exchange or other transfer (in one transaction or a series of transactions
contemplated or arranged by any party as a single plan) of all or substantially
all of the assets of the Company.
 
(ii)                 Transaction Bonus. Upon the closing of a transaction
constituting a Liquidity Event the Executive shall be entitled to a "Transaction
Bonus," subject to the conditions set forth in this Section 5(h).
 
(iii)                Amount. The Transaction Bonus shall be equal to 2.99 times
the Executive's then current base salary.
 
(iv)                Employment Status. The Transaction Bonus shall be paid to
the Executive upon the closing of the transaction constituting the Liquidity
Event; provided that, unless Executive is Terminated Without Cause as provided
in Section 5(d) or Executive terminated his employment for Good Reasons provided
in Section 5(e), the Executive must remain employed with the Company on such
date.
 
 
6

--------------------------------------------------------------------------------


 
(v) Gross-Up Payment. Anything in this Agreement to the contrary
notwithstanding, in the event it shall be determined that any compensation,
payment or distribution by the Company to or for the benefit of the Executive,
whether paid or payable or distributed or distributable pursuant to the terms of
this Agreement or otherwise (the "Severance Payments"), would be subject to the
excise tax imposed by Section 4999 of the Code, or any interest or penalties are
incurred by the Executive with respect to such excise tax (such excise tax,
together with any such interest and penalties, are hereinafter collectively
referred to as the "Excise Tax"), then the Executive shall be entitled to
receive an additional payment (a "Gross-Up Payment") such that the net amount
retained by the Executive, after deduction of any Excise Tax on the Severance
Payments, any Federal, state, and local income tax, employment tax and Excise
Tax upon the payment provided by this Section, and any interest and/or penalties
assessed with respect to such Excise Tax, shall be equal to the Severance
Payments.
 
                (I) Superseding Agreement. This Agreement shall be terminated
immediately and automatically if the parties enter into another agreement which
supersedes this Agreement. In the event the parties enter into a superseding
agreement, no severance pay or other compensation shall be due to Executive with
respect to the termination of this Agreement.
 
6.        Use and Return of Company Property. Executive acknowledges Company's
proprietary rights and interests in its tangible and intangible property.
Accordingly, Executive agrees that upon termination of Executive's employment
with Company, for any reason, and at any time, Executive shall deliver to
Company all Company property, including: (a) all documents, contracts, writings,
disks, diskettes, computer files or programs, computer-generated materials,
information, documentation, or data stored in any medium, recordings and
drawings pertaining to trade secrets, proprietary or confidential information,
or other inventions and works of Company; (b) all records, designs, plans,
sketches, specifications, patents, business plans, financial statements,
accountings, flow charts, manuals, notebooks, memoranda, lists, and other
property delivered to or compiled by Executive, by or on behalf of Company or
any of its representatives, vendors, or customers which pertain to the business
of Company, all of which shall be and remain the property of Company, and shall
be subject, at all times, to its discretion and control; (c) all equipment,
devices, products, and tangible property entrusted to Executive by Company; and
(d) all correspondence, reports, records, notes, charts, advertisement
materials, and other similar data pertaining to the business, activities, or
future plans of Company, in the possession or control of Executive, shall be
delivered promptly to Company without request by it. Executive shall certify to
Company, in writing, within five (5) days of any request by Company that all
such materials have been returned to Company. Notwithstanding the foregoing,
Executive may retain his rolodex and similar address and telephone directories
(whether in writing or electronic format).
 
6.1 Non-competition. At all times while Executive is employed by Company and for
a period of: (i) one (1) year after any termination of Executive's employment
for Cause or Executive's termination of his employment without Good Reason; (ii)
the lesser of one (1) year or the remainder of the Term after any termination of
Executive's employment by Company without Cause or Executive's termination for
Good Reason; and (iii) one (1) year following the non-renewal of this Agreement
or any termination pursuant to Section 5, Executive shall not, directly engage
in or have any interest in any entity (whether as an employee, officer,
director, partner, agent, security holder, creditor, consultant or otherwise)
that directly competes with
Company's Business (as defined below); provided that such provision shall not
apply to Executive's ownership of securities of any entity solely as an
investment. For purposes of this Section 6.1, the term "Business" shall mean the
manufacturing of plant and equipment for the processing of municipal solid waste
for the production of electricity.
 
 
7

--------------------------------------------------------------------------------


 
6.2 Non-Solicitation. At all times while Executive is employed by Company and
for a period of: (i) one (1) year after any termination of Executive's
employment for Cause or Executive's termination of his employment without Good
Reason; (ii) the lesser of one (1) year or the remainder of the Term after any
termination of Executive's employment by Company without Cause or Executive's
termination for Good Reason; and (iii) one (1) year following the non-renewal of
this Agreement or any termination pursuant to Section 5, Executive shall not,
directly, (a) employ or attempt to employ or enter into any contractual
arrangement with any employee or foinier employee of Company, or (b) call on or
solicit any of the actual customers or suppliers of Company on behalf of himself
in connection with any business that directly and materially competes with the
Business of Company.
 
6.3 Inventions Retained and Licensed. Executive represents and warrants that
Executive has disclosed to Company all inventions, original works of authorship,
developments, improvements, and trade secrets which were conceived of, reduced
to practice, created or otherwise developed prior to Executive's employment with
Company which belong to Executive, which relate to Company's proposed business,
products or research and development, and which are not assigned to Company
hereunder. If in the course of Executive's employment with Company, Executive
incorporates into a Company product, service or process any of the foregoing,
Executive hereby grants to Company a nonexclusive, royalty-free, irrevocable,
perpetual, worldwide license to make, have made, modify, use and sell same as
part of or in connection with such product, process or machine.
 
6.4Work Product. Executive agrees that, during his employment with Company:
 
(a) Executive will disclose promptly and fully to Company all works of
authorship, ideas, inventions, discoveries, improvements, designs, processes,
formulae, software, or any improvements, enhancements, or documentation of or to
the same that Executive makes, works on, conceives, or reduces to practice,
individually or jointly with others, in the course of Executive's employment by
Company or with the use of Company's time, materials or facilities, in any way
related or pertaining to or connected with the present or anticipated business,
development, work or research of Company or which results from or is suggested
by any work Executive may do for Company and whether produced during normal
business hours or on personal time (collectively the "Work Product").
 
(b) All Work Product of Executive shall be deemed, as applicable, to be a "work
made for hire" within the meaning of §101 of the Copyright Act. All intellectual
property rights, including patent, trademark, trade secret and copyright rights,
in and to the Work Product are and shall be the sole property of Company. To the
extent that the Work Product is deemed not to be "work made for hire," this
Agreement shall constitute an irrevocable assignment by Executive to Company of
all right, title and interest in and to all intellectual property rights in and
to the Work Product. Any and all rights of whatever kind and nature, now or
hereafter, to make, use, sell, license, distribute or otherwise transfer and
reproduce such Work Product in any and all media throughout the world, are and
shall be the sole property of Company. Executive hereby agrees to assist Company
in any manner as shall be reasonably requested by Company to protect Company's
interest in such intellectual property rights and to execute and deliver such
legal instruments or documents as Company shall request in order for Company to
obtain protection of the Work Product throughout the world, including but not
limited to, declarations of inventorship, powers of attorney and assignment
documents. Likewise, Executive hereby agrees to assist Company by executing such
other documents and instruments which Company deems necessary to enable it to
evidence, perfect and protect its rights, title and interest in and to the Work
Product. Executive further agrees that Executive's obligation to execute or
cause to be executed any such instrument or document shall continue after
Executive's cessation of employment with Company, regardless of reason for
cessation of employment. If Company is unable because of Executive's mental or
physical incapacity or for any other reason to secure Executive's signature to
apply for or to pursue any application for any United States or foreign patents
or copyright registrations assigned to Company in accordance herewith, then
Executive hereby irrevocably designates and appoints Company and its duly
authorized officers and agents as Executive's agent and attorney in fact, to act
for and in Executive behalf and stead to execute and file any such applications
and to do all other lawfully permitted acts to further the prosecution and
issuance of patent or copyright registrations thereon with the same legal force
and effect as if executed by Executive. Executive will at any time, including
after termination of Executive's employment with Company, upon request,
communicate to Company, its successors, assigns, or other legal representatives,
such facts relating to the Work Product as may be known to Executive, and to
testify, at Company's expense, as to the same in any interference or other legal
proceeding.
 
 
8

--------------------------------------------------------------------------------


 
(c) Executive shall make and maintain adequate and current written records and
evidence of all Work Product, including drawings, work papers, graphs, computer
code, documentation, records and any other document which shall be and remain
the property of Company, and which shall be surrendered to Company upon request
and upon the cessation of Executive's employment with Company, regardless of the
reason for such cessation.
 
(d) Executive hereby waives, and further agrees not to assert, any moral rights
in or to the Work Product, including, but not limited to, rights to attribution
and identification of authorship, rights to approval of modifications or
limitations on subsequent modifications, and rights to restrict, cause or
suppress publication or distribution of the Work Product.
 
7.       Indemnification; Insurance.
 
7.1 Indemnification of Executive. Except as otherwise provided by applicable
law, while Executive is employed by Company and thereafter while potential
liability exists (but in no event less than five (5) years after termination),
in the event Executive is made a party to any threatened, pending, or
contemplated action, suit, or proceeding, whether civil, criminal,
administrative, or investigative (other than an action by Company against
Executive), by reason of the fact that Executive is or was performing services
under this Agreement, then Company shall indemnify Executive to the fullest
extent permitted by applicable law against all expenses (including attorneys'
fees), judgments, fines, and amounts paid in settlement, as actually and
reasonably incurred by Executive in connection therewith. In the event that both
Executive and Company are made a party to the same third party action,
complaint, suit, or proceeding,


 
 
9

--------------------------------------------------------------------------------


 
Company will engage competent legal representation, and Executive will use the
same representation, provided that if counsel selected by Company shall have a
conflict of interest that prevents such counsel from representing Executive,
then Company may engage separate counsel on Executive's behalf, and subject to
the provisions of this Section 7, Company will pay all attorneys' fees of such
separate counsel.
 
7.2 Indemnification of Company. Executive assumes full responsibility for any
material acts he makes in his personal capacity from any liability associated
with such acts.
 
7.3 Insurance Provided by Company. As soon as practicable after the Effective
Date, Company shall obtain a directors and officers liability insurance policy
covering all directors and officers of Company, including Executive, which
insurance policy shall provide adequate insurance coverage for each of such
persons, as shall be approved by the Board. Executive shall be entitled to such
coverage while employed and thereafter while potential liability exists.
 
8.        Assignment; Binding Effect. Executive shall have no right to assign
this Agreement to another party other than by will or by the laws of descent and
distribution. This Agreement may be assigned or transferred by Company only to
an acquirer of all or substantially all of the assets of Company, provided such
acquirer promptly assumes all of the obligations hereunder of Company in a
writing delivered to Executive and otherwise complies with the provisions hereof
with regard to such assumption. Nothing in this Agreement shall prevent the
consolidation, merger, or sale of Company or a sale of any or all or
substantially all of its assets. Subject to the foregoing restriction on
assignment by Executive, this Agreement shall be binding upon, inure to the
benefit of, and be enforceable by the parties hereto and their respective heirs,
legal representatives, successors, and assigns.
 
9.        Additional Provisions.
 
9.1 Amendments: Waivers; Remedies. This Agreement may not be amended, and no
provision of this Agreement may be waived, except by a writing signed by
Executive and by a duly authorized representative of Company. Failure to
exercise any right under this Agreement shall not constitute a waiver of such
right. Any waiver of any breach of this Agreement shall not operate as a waiver
of any subsequent breaches. All rights or remedies specified for a party herein
shall be cumulative and in addition to all other rights and remedies of the
party hereunder or under applicable law.
 
9.2 Notices. Any notice under this Agreement must be in writing and addressed to
Company or to Executive at the corresponding address below. Notices under this
Agreement shall be effective upon: (a) hand delivery, when personally delivered;
(b) written verification of receipt, when delivered by overnight courier or
certified or registered mail; or (c) acknowledgment of receipt of electronic
transmission, when delivered via electronic mail or facsimile. Executive shall
be obligated to notify Company, in writing, of any change in Executive's
address. Notice of change of address shall be effective only when done in
accordance with this Section 9.2.


 
10

--------------------------------------------------------------------------------




Company's Notice Address:
Waste2Energy, Inc.
1185 Avenues of the Americas, 20th fl
New York, New York 10037
Attn.: Franz Skryanz
Telephone: 646-723-4000
Facsimile: 646-723-4001
Email: fslayanz@waste2energy.com
Executive's Notice Address:
 
                Christopher d'Arnaud-Taylor
                360 West 22nd Street, 16B
                New York, New York 10011
                Telephone: 212-242-7039
                Facsimile: 212-656-1129
                Email: cdataylor@aol.com

 
 9.3 Severability. If any provision of this Agreement shall be held by a court
of competent jurisdiction to be invalid, unenforceable, or void, such provision
shall be enforced to the fullest extent permitted by law, and the remainder of
this Agreement shall remain in full force and effect. In the event that the time
period or scope of any provision is declared by a court of competent
jurisdiction to exceed the maximum time period or scope that such court deems
enforceable, then such court shall reduce the time period or scope to the
maximum time period or scope permitted by law.
 
 9.4 Taxes. All amounts paid under this Agreement (including, without
limitation, Base Salary) shall be reduced by all applicable state and federal
tax withholdings and any other withholdings required by any applicable
jurisdiction.
 
 9.5 Governing Law. The validity, interpretation, enforceability and performance
of this Agreement shall be governed by and construed in accordance with the laws
of the State of New York, without regard to conflict of laws principles that
would cause the laws of another jurisdiction to apply.
 
 9.6 Venue. Each of the parties hereto irrevocably submits to the exclusive
jurisdiction of the courts of the State of New York, for the purposes of any
suit, action, or other proceeding arising out of this Agreement or any
transaction contemplated hereby.
 
 9.7 Interpretation. This Agreement shall be construed as a whole, according to
its fair meaning, and not in favor of or against any party. Sections and section
headings contained in this Agreement are for reference purposes only, and shall
not affect, in any manner, the meaning or interpretation of this Agreement.
Whenever the context requires, references to the singular shall include the
plural and the plural the singular.
 
 9.8 Survival. Sections 4, 6.1, 6.2, 6.3, 6.4 and any other provision in this
Agreement that requires performance by Executive following termination of
Executive's employment hereunder shall survive any termination of this
Agreement.
 
 

 
11

--------------------------------------------------------------------------------


 
9.9 Counterparts. This Agreement may he executed in several counterparts
(including by means of telecopied signature pages), each of which shall be
deemed an original but all of which shall constitute one and the same
instrument.
 
9.10 Authority. Each party represents and warrants that such party has the
right, power, and authority to enter into and execute this Agreement and to
perform and discharge all of the obligations hereunder, and that this Agreement
constitutes the valid and legally binding agreement and obligation of such party
and is enforceable in accordance with its terms.
 
9.11 Additional Assurances. The provisions of this Agreement shall be
self-operative and shall not require further agreement by the parties except as
may be herein specifically provided to the contrary; provided, however, that at
the request of Company, Executive shall execute such additional instruments and
take such additional acts as Company may deem necessary to effectuate this
Agreement.
 
9.12 Entire Agreement. This Agreement is the final, complete, and exclusive
agreement of the parties with respect to the subject matter hereof and
supersedes and merges all prior or contemporaneous representations, discussions,
proposals, negotiations, conditions, communications, and agreements, whether
written or oral, between the parties relating to the subject matter hereof and
all past courses of dealing or industry custom. No oral statements or prior
written material not specifically incorporated herein shall be of any force and
effect, and no changes in or additions to this Agreement shall be recognized
unless incorporated herein by amendment, as provided herein (such amendment to
become effective on the date stipulated therein).
 
9.13 Executive Acknowledgment. Executive acknowledges that, before signing this
Agreement, Executive was advised of his right to consult with an attorney of his
choice to review this Agreement and that Executive had sufficient opportunity to
have an attorney review the provisions of this Agreement and negotiate its
terms. Executive further acknowledges that Executive had a full and adequate
opportunity to review this Agreement before signing it; that Executive carefully
read and fully understood all the provisions of this Agreement before signing
it, including the rights and obligations of the parties; and that Executive has
entered into this Agreement knowingly and voluntarily.
 
 
 
12

--------------------------------------------------------------------------------


 
 
IN WITNESS WHEREOF, the parties have executed this Agreement as of the date
first above written.
 

  Company:           Waste2Energy, Inc.          
 
By:
/s/ Franz Skrianz         Franz Skrianz        Secretary & Treasurer          

 

  Employee          
 
 
/s/ Christopher d'Arnaud-Taylor      
Christopher d'Arnaud-Taylor
                 


 
 
13